DETAILED ACTION
	The instant application having Application No. 17/380,708 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING DRAWINGS
	Drawings
	The applicant's drawings submitted 7/20/2021 are acceptable for examination purposes.
  
REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ouyang et al (US 2018/0136877).
	Regarding Claim 1, Ouyang teaches an apparatus, comprising: 
	a main memory (non-volatile memory element 123 of Fig.  1) comprising memory cells (Paragraph 0053) arranged on dies arranged as die sets (die 202, and there are “multiple,” Paragraph 0057, further note that “die” 202 may be made up of multiple die, Paragraph 0051, therefore the cores 200 of Fig. 2 may be on separate die) accessible using parallel channels (Paragraph 0054); and 
	a controller (on-die controller 250 of Fig. 2) configured to arbitrate resources required by access commands to transfer data to or from the main memory using the parallel channels (resources are arbitrated according to the processor of Fig. 5, as resources can be allocated to two commands at step 508 of Fig. 5 or one command at step 510 of Fig. 5), to monitor an occurrence rate of collisions between commands requiring an overlapping set of the resources (a collision will occur between two commands at step 506, and this is due to the commands requiring overlapping resources, Paragraph 0071), and 
	to adjust a ratio among the commands responsive to the occurrence rate of the collisions (only one command is initiated if there is a collision, step 510 of Fig. 5, thereby adjusting the ratio of commands).

	Regarding Claim 2, the cited prior art teaches the apparatus of claim 1, wherein a first ratio of read commands to write commands is established (a one-to-one ratio is established at step 504 of Fig. 5), and wherein a different second ratio of read commands to write commands is subsequently utilized responsive to a total number of accumulated collisions exceeding a predetermined threshold (the ratio is changed at step 510 in response to a collision at step 506 of Fig. 5).
	Regarding Claim 3, the cited prior art teaches the apparatus of claim 1, wherein the memory cells are characterized as flash memory cells (Paragraph 0044) and wherein a ratio of the read commands to erasure operations to erase the flash memory cells is further adjusted responsive to the occurrence rate of the collisions (the write may be part of an erase operation, Paragraph 0085, therefore the ratio of read to erase commands will be adjusted).
	Regarding Claim 4, the cited prior art teaches the apparatus of claim 1, wherein the resources arbitrated by the controller comprise the dies (cores 200 of Fig. 2), the parallel channels (channels used by commands at step 508 of Fig. 5), and at least one shared buffer used during a write or a read operation to transfer data to or from the main memory (command/address buffer 230 of Fig. 2).
	Regarding Claim 6, the cited prior art teaches the apparatus of claim 1, wherein the controller comprises a collision manager circuit (command control component 150 of Fig. 2) comprising a command scheduler configured to direct commands to a front end electronics (FME) circuit (internal bus driver 220 of Fig. 2) of the main memory in an order responsive to availability of the resources and responsive to the ratio (the order is determined based on available resources at step 506, with either a 1:1 ratio at step 508 or a different ratio at step 510 of Fig. 5).
	Regarding Claim 7, the cited prior art teaches the apparatus of claim 6, wherein the collision manager circuit further comprises a resource tracker circuit which, for each of the commands pending execution, identifies the associated resources required to execute the associated command and identifies availability of the associated resources at a selected period of time (step 506 of Fig. 5, the two commands pending execution have identified associated resources and the availability is identified), wherein the command scheduler transfers a selected command to the FME circuit responsive to the identified availability, by the resource tracker circuit, of the associated resources for the selected command (steps 508 and 510 of Fig. 5).
	Regarding Claim 9, the cited prior art teaches the apparatus of claim 1, characterized as a solid-state drive (SSD) (Paragraph 0028), wherein the main memory comprises a NAND flash memory (Paragraph 0031) and the controller comprises at least one programmable processor that utilizes programming instructions stored in a local memory in the form of firmware (Paragraph 0034).
	Regarding Claim 10, the cited prior art teaches the apparatus of claim 1, wherein the access commands comprise read and write commands issued by an external client device over a client interface (clients 116 of Fig. 1, Paragraph 0035).

	Regarding Claim 12, Ouyang teaches a solid-state drive (SSD), comprising: 
	a flash memory (non-volatile memory element 123 of Fig.  1, which may be flash, Paragraph 0044) comprising a plurality of semiconductor memory dies arranged into die sets (die 202, and there are “multiple,” Paragraph 0057, further note that “die” 202 may be made up of multiple die, Paragraph 0051, therefore the cores 200 of Fig. 2 may be on separate die) connected to channels with each die set coupled to a separate channel (Paragraph 0054), each semiconductor memory die further comprising flash memory cells arranged into garbage collection units (GCUs) allocated and erased as a unit (the memory may be flash memory, Paragraph 0044, therefore the die is arranged as flash memory cells with GCUs allocated and erased as a unit); 
	a controller circuit (on-die controller 250 of Fig. 2) configured to direct a transfer of data between the flash memory and an external client device coupled to the SSD via a host interface responsive to data transfer commands supplied by the external client device, the data transfer commands comprising read commands and write commands (clients 116 of Fig. 1, which issue storage [read/write] requests Paragraph 0035); and 
	a command collision manager circuit (command control component 150 of Fig. 2) coupled to the controller circuit comprising a command scheduler which sequentially directs the data transfer commands to the flash memory in a selected ratio of a first type of command to a second type of command responsive to a predetermined selection by the controller circuit (commands will be issued in a 1:1 ratio at steps 504, 506, and 508 of Fig. 5), the command collision manager circuit further operative to monitor an occurrence of collisions between competing commands and to adjust the selected ratio to implement a new ratio of the first type of command to the second type of command responsive to the occurrence of collisions exceeding a predetermined threshold (if there is a collision, only one command is issued at step 510 of Fig. 5, indicating a different ratio, also see Paragraph 0071).
	Regarding Claim 13, the cited prior art teaches the SSD of claim 12, wherein the first type of command comprises read commands and the second type of command comprises write commands (step 504 of Fig. 5).


	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Kwon et al (US 2017/0308433).
	Regarding Claim 5, the cited prior art teaches the apparatus of claim 4, wherein the resources further comprise an error correction code (ECC) decoder circuit used during the read operation to transfer data from the main memory.
	Kwon teaches an error correction code (ECC) decoder circuit used during the read operation to transfer data from the main memory (Paragraph 0039).
	It would have been obvious to a person having ordinary skill in the art at a time before the invention was filed to have implemented the ECC decoder of Kwon in the cited prior art in order to find and correct errors.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ouyang in view of Chu et al (US 2020/0150903).
	Regarding Claim 11, the cited prior art teaches the apparatus of claim 10, but does not explicitly teach wherein the access commands further comprise internal background commands generated by the controller to carry out at least a selected one of a calibration operation, a data relocation operation or a garbage collection operation.
	Chu teaches comprise internal background commands generated by a controller to carry out at a garbage collection operation. (Paragraph 0013).
	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have implemented the background operation of Chu in the cited prior art in order to clear space no longer in use.

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Matthews (US 10,846,225) teaches Buffer Read Optimizations In A Network Device.
	Hong (US 2009/0292865) teaches SYSTEMS AND METHODS FOR SCHEDULING A MEMORY COMMAND FOR EXECUTION BASED ON A HISTORY OF PREVIOUSLY EXECUTED MEMORY COMMANDS.

 CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Regarding Claim 8, the cited prior art teaches the apparatus of claim 6, but does not teach wherein the collision manager circuit further operates to divide a selected command into at least a first partial command and a second partial command, wherein the first partial command utilizes a first set of resources that are currently available and the second partial command utilizes a second set of resources that are not currently available, and wherein the command scheduler forwards the first partial command to the FME responsive to the first set of resources being currently available, and subsequently forwards the second partial command to the FME responsive to the second set of resources becoming subsequently available.
	The cited prior art does not teach dividing a selected command in this manner.  Therefore, claim 8 contains allowable subject matter.  Claim 14 contains allowable subject matter for similar reasons.

	Claim 15 recites, in part,
	“monitoring for collision events among the read commands and the write commands; and adjusting the first selected ratio to provide a different, second selected ratio of the read commands to the write commands responsive to a total accumulated amount of the collision events exceeding a predetermined threshold; and 
	subsequently storing data to the main memory and reading the data from the main memory in accordance with the second selected ratio.”
	Though Ouyang teaches changing a ratio from 1:1 (at step 504 of Fig. 5) to a different command ratio at step 510 of Fig. 5, only one command is issued.  Therefore, Ouyang does not teach or suggest storing data to the main memory and reading the data from the main memory in accordance with the second selected ratio.  Ouyang teaches storing or reading data to / form the main memory, but not both.  Therefore, claim 15 contains allowable subject matter.

        CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-7 and 9-13 have been rejected.
 
DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135